DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Van C. Ernest on January 10, 2022.

The application has been amended as follows: 
Claim 21 has been replaced with 
-- 
21. The computer-implemented method of claim 9 [[16]], further comprising:
reorienting the rendered volumetric ultrasound image based on the defined 3-D path, wherein a main direction of the 3-D path is oriented perpendicular to a viewing angle of the rendered volumetric image..
--. 

Reasons for Allowance
Claims 1, 2, 16, 3, 4, 5, 6, 7, 17, 18, 8, 9, 10, 19, 11, 12, 13, 14, 20, 21 are allowed over the prior art of record as amended in the response filed on November 10, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: receive a plurality of user inputs highlighting the anatomical feature of interest, wherein each user input defines a point with a corresponding pixel of the displayed volumetric ultrasound image; estimate a depth represented by each of the corresponding pixels in the volumetric ultrasound image, wherein the estimated depth of each corresponding pixel comprises a depth in the volumetric ultrasound image having a highest contribution to pixel intensity of the corresponding pixel; define a 3-D path in the volumetric ultrasound image based on the received user inputs along the estimated depths, wherein the defined 3-D path comprises the corresponding pixels; measure a length of the defined 3-D path in the volumetric ultrasound image; and control the display apparatus to display the measured length of the defined 3-D path. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793